

115 HR 5430 IH: Puerto Rico Real Estate Exchange Fairness Act of 2018
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5430IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Miss González-Colón of Puerto Rico (for herself and Mr. Soto) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat Puerto Rico as part of the United States for
			 purposes of determining whether property qualifies for treatment as a
			 like-kind exchange.
	
 1.Short titleThis Act may be cited as the Puerto Rico Real Estate Exchange Fairness Act of 2018. 2.Puerto Rico treated as part of United States for purposes of determination of like-kind exchanges (a)In generalSection 1031(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)United StatesFor purposes of this subsection, the term United States shall be treated as including Puerto Rico.. (b)Effective dateThe amendment made by this section shall apply to exchanges completed after the date of the enactment of this Act.
			